Per Curiam.
Jarrell Henson was convicted of possession of heroin with intent to deliver, in violation of MCL 335.341(l)(a); MSA 18.1070(41)(l)(a), and sentenced to not more than 40 nor less than 10 years imprisonment. He appeals as of right.
An examination of the record and briefs dis*330closes no prejudicial error. The testimony of which defendant complains was properly admitted as part of the res gestae. People v Savage, 225 Mich 84, 86; 195 NW 669 (1923), People v Scott, 61 Mich App 91; 232 NW2d 315 (1975). Any error in the closing argument was cured by a timely instruction. People v Hall, 396 Mich 650, 656; 242 NW2d 377 (1976), People v Castaneda, 81 Mich App 453, 462; 265 NW2d 367 (1978).
Affirmed.